254 F.2d 389
Ralph T. CAMERON, for the use and benefit of himself as thesurviving husband of Mrs. Mildred Cameron,deceased, and George W. Plant, her onlychild, Appellant,v.SCHAEFER LUMBER COMPANY, Inc. and Luther W. Strayhorn, Appellees.
No. 13344.
United States Court of Appeals Sixth Circuit.
April 25, 1958.

Robert L. Shirkey, Kansas City, Mo., Lloyd S. Adams, Jr., Humboldt, Tenn., for appellant.
Keith Short, Jackson, Tenn., for appellees.
Before McALLISTER and STEWART, Circuit Judge, and CECIL, District judge.
PER CURIAM.


1
Appellant brought suit on behalf of himself and others for the wrongful death of his wife, who was killed in a collision in the State of Tennessee, while she was riding as a passenger in an automobile being driven by the appellant.  The case was tried by the Court without a jury.  The Court found the appellant was not on the look-out for signs or other automobiles on the highway at the time of the accident; that he did not have his car under control as he approached the intersection where the collision occurred; that he admittedly ran through the stop sign at the convergence of two highways of considerable traffic at a high rate of speed; that he should have deferred to traffic on the main highway, although, as the Court remarked, appellee driver was required to exercise due care, even though he might have had the right of way.


2
With regard to appellee Strayhorn, the driver for the Schaefer Lumber Company, Inc., the Court held that he maintained a proper look-out, drove at a reasonable rate of speed under the circumstances; that he had his truck under proper control and in proper position on the highway; and that he was confronted by a sudden emergency which was created by the conduct of appellant.  In conclusion, the Court found that appellant was guilty of gross negligence, and that appellees were guiltless of any negligence whatever.


3
The foregoing are all determinations of fact; and findings of fact may not be set aside unless they are clearly erroneous.  Rule 52, Federal Rules of Civil Procedure, 28 U.S.C.A.  The evidence clearly substantiated the findings of fact of the District Court and there was no error in the Court's conclusions of law.


4
In accordance with the findings of fact and conclusions of law, the judgment of the District Court is affirmed.